         Case 1:19-cv-07777-GBD Document 135 Filed 01/30/20 Page 1 of 1
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch




Keri Berman                                                 Tel.: (202) 305-7538
Trial Attorney                                              E-mail: keri.l.berman@usdoj.gov




                                                            January 30, 2020

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

      Re:     Defendant’s Response to the Complaint (State of New York, et al. v. United States
Department of Homeland Security, et al., No. 19-cv-7777)


Dear Judge Daniels,

        I represent Defendants in the above-referenced matter. Defendants’ response to Plaintiffs’
complaint is currently due tomorrow, January 31, 2020. Defendants have two motions pending
before the Court that, if granted, would alter or stay this deadline, see Defendants’ Motion to
Stay Proceedings Pending Appeal, ECF No. 121 (Plaintiffs’ Opposition, ECF No. 128;
Defendants’ Reply, ECF No. 130), and Defendants’ Letter Motion for Extension of Time to
Respond to Complaint, ECF No. 133 (Plaintiffs’ Opposition, ECF No. 134). In light of these
pending motions, Defendants respectfully intend to hold their responsive pleading at this time,
pending receipt of further direction from the Court.


                                             Respectfully submitted,

                                                    /s/
                                             Keri L. Berman


CC: All Counsel of record via ECF.
